ICJ_152_SanJuanRiver_NIC_CRI_2013-12-13_ORD_01_NA_00_EN.txt.                                 COUR INTERNATIONALE DE JUSTICE


                                   RECUEIL DES ARRÊTS,
                            AVIS CONSULTATIFS ET ORDONNANCES


                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                                  (NICARAGUA c. COSTA RICA)


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                                  (COSTA RICA c. NICARAGUA)

                      DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
                                PRÉSENTÉE PAR LE NICARAGUA


                             ORDONNANCE DU 13 DÉCEMBRE 2013




                                       2013
                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


                      CONSTRUCTION OF A ROAD IN COSTA RICA
                           ALONG THE SAN JUAN RIVER
                                  (NICARAGUA v. COSTA RICA)


              CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                          IN THE BORDER AREA
                                  (COSTA RICA v. NICARAGUA)

                    REQUEST PRESENTED BY NICARAGUA FOR THE INDICATION
                                 OF PROVISIONAL MEASURES


                                 ORDER OF 13 DECEMBER 2013




04 CIJ1053.indb 1                                                       23/06/14 11:36

                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                      (Nicaragua c. Costa Rica) ; Certaines activités menées par le Nicaragua
                              dans la région frontalière (Costa Rica c. Nicaragua),
                             mesures conservatoires, ordonnance du 13 décembre 2013,
                                           C.I.J. Recueil 2013, p. 398




                                                 Official citation :
                          Construction of a Road in Costa Rica along the San Juan River
                      (Nicaragua v. Costa Rica) ; Certain Activities Carried Out by Nicaragua
                                  in the Border Area (Costa Rica v. Nicaragua),
                                Provisional Measures, Order of 13 December 2013,
                                            I.C.J. Reports 2013, p. 398




                                                                                 1053
                                                                  No de vente:
                    ISSN 0074-4441                                Sales number
                    ISBN 978-92-1-071168-5




04 CIJ1053.indb 2                                                                               23/06/14 11:36

                                                               13 DÉCEMBRE 2013

                                                                 ORDONNANCE




                      CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                            LE LONG DU FLEUVE SAN JUAN
                               (NICARAGUA c. COSTA RICA)

                    CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                            DANS LA RÉGION FRONTALIÈRE
                               (COSTA RICA c. NICARAGUA)

                        DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
                                  PRÉSENTÉE PAR LE NICARAGUA




                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                               (NICARAGUA v. COSTA RICA)

                    CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                                IN THE BORDER AREA
                               (COSTA RICA v. NICARAGUA)

                       REQUEST PRESENTED BY NICARAGUA FOR THE INDICATION
                                    OF PROVISIONAL MEASURES




                                                               13 DECEMBER 2013

                                                                    ORDER




04 CIJ1053.indb 3                                                                 23/06/14 11:36

                                                                                     398




                                 INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2013
                                                                                             2013
                                                                                        13 December
                                               13 December 2013                         General List
                                                                                       Nos. 152 and 150

                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                                      (NICARAGUA v. COSTA RICA)


        CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                    IN THE BORDER AREA
                                      (COSTA RICA v. NICARAGUA)


                REQUEST PRESENTED BY NICARAGUA FOR THE INDICATION
                             OF PROVISIONAL MEASURES



                                                     ORDER


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                               Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                               Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                               Sebutinde, Bhandari ; Judges ad hoc Guillaume, Dugard ;
                               Registrar Couvreur.


                      The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 41 and 48 of the Statute of the Court and
                    Articles 73 and 74 of the Rules of Court,
                      Makes the following Order :

                                                                                       4




04 CIJ1053.indb 5                                                                              23/06/14 11:36

                             construction of a road ; certain activities (order 13 XII 13)     399

                      Whereas :
                       1. By an Application filed with the Registry of the Court on 22 Decem-
                    ber 2011, the Republic of Nicaragua (hereinafter “Nicaragua”) instituted
                    proceedings against the Republic of Costa Rica (hereinafter “Costa
                    Rica”) for “violations of Nicaraguan sovereignty and major environmen-
                    tal damages on its territory”, contending, in particular, that Costa Rica
                    was undertaking construction works near the border area between the
                    two countries along the San Juan River, namely the construction of a
                    road (Route 1856) (case concerning the Construction of a Road in Costa
                    Rica along the San Juan River (Nicaragua v. Costa Rica), hereinafter the
                    “Nicaragua v. Costa Rica case”). Further, Nicaragua, in its Application,
                    claimed that the new road caused ongoing damage to the river, on a large
                    scale, “by the impetus it inevitably gives to agricultural and industrial
                    activities”.
                       2. By an Order of 23 January 2012, the Court fixed 19 December 2012
                    and 19 December 2013 as the respective time‑limits for the filing of a
                    Memorial by Nicaragua and a Counter‑Memorial by Costa Rica. Nicara-
                    gua’s Memorial was filed within the time‑limit thus prescribed.

                        3. At the time of the filing of its Memorial, Nicaragua requested the
                     Court, inter alia, to “decide proprio motu whether the circumstances of the
                     case require[d] the indication of provisional measures”. By letters dated
                     11 March 2013, the Registrar informed the Parties that the Court was of the
                     view that the circumstances of the case, as they presented themselves to it at
                     that time, were not such as to require the exercise of its power under Arti-
                     cle 75 of the Rules of Court to indicate provisional measures proprio motu.
                        4. By two separate Orders dated 17 April 2013, the Court joined the
                     proceedings in the Nicaragua v. Costa Rica case with those in the case
                     concerning Certain Activities Carried Out by Nicaragua in the Border Area
                     (Costa Rica v. Nicaragua) (hereinafter the “Costa Rica v. Nicaragua
                     case”), which had been brought by Costa Rica against Nicaragua on
                     18 November 2010, accompanied by a request for the indication of pro­
                     visional measures. By an Order of 8 March 2011 in the latter case, the
                     Court indicated certain provisional measures to both Parties. Following
                     successive requests by Costa Rica and Nicaragua for the modification of
                     that Order, the Court, by an Order of 16 July 2013, found that the cir-
                     cumstances, as they then presented themselves to the Court, were not
                     such as to require the exercise of its power to modify the measures indi-
                     cated in its Order of 8 March 2011. On 24 September 2013, Costa Rica
                     filed with the Registry a request for the indication of new provisional
                     measures in the Costa Rica v. Nicaragua case. The full procedural history
                     of the Costa Rica v. Nicaragua case is set out in the Court’s Order dated
                     22 November 2013 on Costa Rica’s request for the indication of new
                    ­provisional measures in that case.

                      5. On 11 October 2013, Nicaragua filed with the Registry a request for
                    the indication of provisional measures in the Nicaragua v. Costa Rica

                                                                                                 5




04 CIJ1053.indb 7                                                                                     23/06/14 11:36

                            construction of a road ; certain activities (order 13 XII 13)   400

                    case. Nicaragua specified that it was not seeking the modification of the
                    Order of 8 March 2011 in the Costa Rica v. Nicaragua case, but rather
                    “the adoption of new provisional measures linked with the Nicaragua v.
                    Costa Rica case”. Nicaragua further suggested that its request be heard
                    concurrently with Costa Rica’s request for the indication of new provi-
                    sional measures at the same set of oral proceedings. By letter of 14 Octo-
                    ber 2013, Costa Rica objected to Nicaragua’s suggestion. By letters dated
                    14 October 2013, the Registrar informed the Parties that the Court had
                    decided that it would consider the two requests separately.
                       6. Nicaragua, in outlining the facts which led it to bring the present
                    request, stated that Costa Rica “has repeatedly refused to give Nicaragua
                    appropriate information on the road works” and “has denied that it has
                    any obligation to prepare an Environmental Impact Assessment or to
                    provide such a document to Nicaragua”. Nicaragua contended that,

                        “[a]s the rainy season enters into its heaviest stage washing even
                        greater quantities of sediment and run‑off into the river’s waters,
                        Costa Rica has still not provided the necessary information to Nica-
                        ragua, nor has it taken the necessary actions along the 160‑km road
                        to avoid or mitigate the irreparable damage that is being inflicted on
                        the river and its surrounding environment, including on navigation
                        and the health and wellbeing of the population living along its mar-
                        gins”.
                      7. At the end of its request, Nicaragua asked the Court :
                        “as a matter of urgency to prevent further damage to the River and
                        to avoid aggravation of the dispute, to order the following provisional
                        measures :
                        (1) that Costa Rica immediately and unconditionally provides Nica-
                            ragua with the Environmental Impact Assessment Study and all
                            technical reports and assessments on the measures necessary to
                            mitigate significant environmental harm to the River ;

                        (2) that Costa Rica immediately takes the following emergency meas-
                            ures :
                            (a) reduce the rate and frequency of road fill failure slumps and
                                landslides where the road crosses the steeper hill slopes, espe-
                                cially in locations where failed or eroded soil materials have
                                been or could potentially be delivered to the Río San Juan ;


                            (b) eliminate or significantly reduce the risk of future erosion and
                                sediment delivery at all stream crossings along Route 1856 ;

                            (c) immediately reduce road surface erosion and sediment deliv-
                                ery by improving dispersion of concentrated road runoff and

                                                                                              6




04 CIJ1053.indb 9                                                                                  23/06/14 11:36

                         construction of a road ; certain activities (order 13 XII 13)   401

                             increasing the number and frequency of road drainage struc-
                             tures ;
                         (d) control surface erosion and resultant sediment delivery from
                             bare soil areas that were exposed during clearing, grubbing
                             and construction activities in the last several years ;

                     (3) order Costa Rica not to renew any construction activities of the
                         road while the Court is seised of the present case.”

                 Nicaragua added that it “reserve[d] its right to amend and modify the
                 measures sought in light of any situation that might arise”.
                   8. The Registrar immediately communicated a copy of the said
                 request to the Government of Costa Rica. The Registrar also notified the
                 Secretary‑General of the United Nations of the filing of the request by
                 Nicaragua.
                   9. At the public hearings held on 5, 6, 7 and 8 November 2013, in
                 accordance with Article 74, paragraph 3, of the Rules of Court, oral
                 observations on the request for the indication of provisional measures
                 were presented by :
                 On behalf of Nicaragua :	H.E. Mr. Carlos José Argüello Gómez, Agent,
                                           Mr. Stephen C. McCaffrey,
                                           Mr. Paul S. Reichler,
                                           Mr. Alain Pellet.
                 On behalf of Costa Rica : H.E. Mr. Edgar Ugalde Alvarez, Agent,
                                            Mr. Arnoldo Brenes,
                                            Mr. Samuel Wordsworth,
                                            Mr. Sergio Ugalde, Co‑Agent,
                                            Mr. Marcelo Kohen,
                                            Ms Kate Parlett.
                    10. At the end of its second round of oral observations, Nicaragua
                 asked the Court to indicate provisional measures in the same terms as
                 included in its request (see paragraph 7 above).
                    11. At the end of its second round of oral observations, Costa Rica
                 stated the following :
                       “In accordance with Article 60 of the Rules of Court and having
                     regard to the request for the indication of provisional measures of
                     the Republic of Nicaragua and its oral pleadings, the Republic of
                     Costa Rica submits that,
                       — for the reasons explained during these hearings and any other
                         reasons the Court might deem appropriate, the Republic of
                         Costa Rica asks the Court to dismiss the request for provi-
                         sional measures filed by the Republic of Nicaragua.”

                                                       *
                                                   *       *

                                                                                           7




04 CIJ1053.indb 11                                                                             23/06/14 11:36

                          construction of a road ; certain activities (order 13 XII 13)    402

                                        I. Prima Facie Jurisdiction

                    12. The Court may indicate provisional measures only if the provisions
                 relied on by the Applicant appear, prima facie, to afford a basis on which
                 its jurisdiction could be founded, but the Court need not satisfy itself in a
                 definitive manner that it has jurisdiction as regards the merits of the case
                 (see, for example, Questions relating to the Obligation to Prosecute or
                 Extradite (Belgium v. Senegal), Provisional Measures, Order of 28 May
                 2009, I.C.J. Reports 2009, p. 147, para. 40).
                    13. Nicaragua seeks to found the jurisdiction of the Court in this case
                 on Article XXXI of the American Treaty on Pacific Settlement signed at
                 Bogotá on 30 April 1948. In addition, Nicaragua seeks to found the juris-
                 diction of the Court on the declaration made by Costa Rica on 20 Febru-
                 ary 1973 under Article 36, paragraph 2, of the Statute, as well as on the
                 declaration which Nicaragua made on 24 September 1929 (as amended on
                 23 October 2001) under Article 36 of the Statute of the Permanent Court
                 of International Justice and which is deemed, pursuant to Article 36, para-
                 graph 5, of the Statute of the present Court, for the period which it still
                 has to run, to be acceptance of the compulsory jurisdiction of this Court.
                    14. The Court considers that these instruments appear, prima facie, to
                 afford a basis on which it might have jurisdiction to rule on the merits of
                 the case (see Certain Activities Carried Out by Nicaragua in the Border
                 Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 52). The Court further
                 notes that, within the time‑limit set out in Article 79, paragraph 1, of the
                 Rules of Court, Costa Rica did not raise any preliminary objection to its
                 jurisdiction. Moreover, Costa Rica did not contest the Court’s jurisdic-
                 tion in the present proceedings. In these circumstances, the Court finds
                 that it may entertain the request for the indication of provisional mea-
                 sures submitted to it by Nicaragua.

                               II. The Rights whose Protection Is Sought
                                      and the Measures Requested

                    15. The power of the Court to indicate provisional measures under
                 Article 41 of the Statute has as its object the preservation of the respective
                 rights claimed by the parties in a case, pending its decision on the merits
                 thereof. It follows that the Court must be concerned to preserve by such
                 measures the rights which may subsequently be adjudged by it to belong
                 to either party. Therefore, the Court may exercise this power only if it is
                 satisfied that the rights asserted by the requesting party are at least plau-
                 sible (see, for example, Certain Activities Carried Out by Nicaragua in the
                 Border Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 53 ; Questions relating
                 to the Obligation to Prosecute or Extradite (Belgium v. Senegal), Provi‑
                 sional Measures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151,
                 para. 57).

                                                                                             8




04 CIJ1053.indb 13                                                                                23/06/14 11:36

                         construction of a road ; certain activities (order 13 XII 13)     403

                    16. Moreover, a link must exist between the rights which form the sub-
                 ject of the proceedings before the Court on the merits of the case and the
                 provisional measures being sought (Certain Activities Carried Out by
                 Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provisional
                 Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 54 ;
                 Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
                 Senegal), Provisional Measures, Order of 28 May 2009, I.C.J. Reports
                 2009, p. 151, para. 56).

                                                     *  *
                    17. Nicaragua states that the rights which it seeks to protect are its
                 “rights of territorial sovereignty and integrity”, its “right to be free from
                 transboundary harm” and its “right to receive a transboundary environ-
                 mental impact assessment from Costa Rica”.
                    18. At this stage of the proceedings, the Court is not called upon to
                 determine definitively whether the rights which Nicaragua wishes to see
                 protected exist ; it need only decide whether the rights claimed by Nicara-
                 gua on the merits, and for which it is seeking protection, are plausible.

                    19. The Court initially observes that, under the 1858 Treaty of Lim-
                 its between Costa Rica and Nicaragua, the latter enjoys “dominion and
                 sovereign jurisdiction over the waters of the San Juan River” and that
                 thus the river “belongs to Nicaragua” (Dispute regarding Navigational and
                 Related Rights (Costa Rica v. Nicaragua), Judgment, I.C.J. Reports 2009,
                 p. 229, para. 19 and p. 232, paras. 30-31). The Court notes that the
                 claimed right to be free from transboundary harm is the principal right
                 underpinning Nicaragua’s request and is derived from the right of a State
                 to sovereignty and territorial integrity. It recalls that

                     “[t]he existence of the general obligation of States to ensure that activ-
                     ities within their jurisdiction and control respect the environment of
                     other States or of areas beyond national control is now part of the
                     corpus of international law relating to the environment” (Legality of
                     the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports
                     1996 (I), pp. 241‑242, para. 29).

                 The Court therefore considers that a correlative right to be free from such
                 transboundary harm is plausible. With respect to the claimed right to
                 receive a transboundary environmental impact assessment from Costa
                 Rica, the Court has had occasion to state in another context that :

                     “in accordance with a practice, which in recent years has gained so
                     much acceptance among States . . . it may now be considered a
                     requirement under general international law to undertake an environ-

                                                                                             9




04 CIJ1053.indb 15                                                                                23/06/14 11:36

                         construction of a road ; certain activities (order 13 XII 13)   404

                     mental impact assessment where there is a risk that the proposed
                     industrial activity may have a significant adverse impact in a trans-
                     boundary context . . .” (Pulp Mills on the River Uruguay (Argentina v.
                     Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 83, para. 204).

                 Accordingly, the Court considers that the rights for which Nicaragua
                 seeks protection are plausible.

                                                      *

                    20. The Court now turns to the issue whether the provisional measures
                 requested are linked to the rights claimed and do not prejudge the merits
                 of the case.
                    21. The first provisional measure requested by Nicaragua is that Costa
                 Rica “immediately and unconditionally” provide it with an Environmen-
                 tal Impact Assessment Study and all technical reports and assessments on
                 the measures necessary to mitigate significant environmental harm to the
                 San Juan River. The Court observes that this request is exactly the same
                 as one of Nicaragua’s claims on the merits contained at the end of its
                 Application and Memorial in the present case. A decision by the Court to
                 order Costa Rica to provide Nicaragua with such an Environmental
                 Impact Assessment Study as well as technical reports at this stage of the
                 proceedings would therefore amount to prejudging the Court’s decision
                 on the merits of the case.

                    22. The second provisional measure requested by Nicaragua is that
                 Costa Rica immediately take a number of emergency measures in order
                 to reduce or eliminate instances of erosion, landslides and sediment deliv-
                 ery into the San Juan River as a result of the construction of the road.
                 The Court considers that any such erosion, landslides and sediment deliv-
                 ery would be likely to affect Nicaragua’s claimed right to be free from
                 transboundary harm. Therefore, a link exists between Nicaragua’s
                 claimed rights and the second provisional measure sought.

                    23. The third provisional measure sought by Nicaragua is that Costa
                 Rica not renew any construction activities with respect to the road while
                 the Court is seised of the present case. In this regard, the Court considers
                 that should Costa Rica’s construction activities continue, in particular on
                 the 41‑km stretch of road running along the San Juan River upstream
                 from its intersection with the San Carlos River, there is a possibility that
                 Nicaragua’s right to be free from transboundary harm, which it seeks to
                 protect by the second provisional measure requested, may be further
                 affected. The Court thus concludes that a link exists between Nicaragua’s
                 claimed rights and the third provisional measure sought.


                                                                                          10




04 CIJ1053.indb 17                                                                              23/06/14 11:36

                          construction of a road ; certain activities (order 13 XII 13)     405

                            III. Risk of Irreparable Prejudice and Urgency

                   24. The Court, pursuant to Article 41 of its Statute, has the power to
                 indicate provisional measures when irreparable prejudice could be caused
                 to rights which are the subject of the judicial proceedings (see, for exa-
                 mple, Certain Activities Carried Out by Nicaragua in the Border Area
                 (Costa Rica v. Nicaragua), Provisional Measures, Order of 8 March 2011,
                 I.C.J. Reports 2011 (I), p. 21, para. 63).
                   25. The power of the Court to indicate provisional measures will be
                 exercised only if there is urgency, in the sense that there is a real and
                 imminent risk that irreparable prejudice will be caused to the rights in
                 dispute before the Court has given its final decision (ibid., pp. 21‑22,
                 para. 64). The Court must therefore consider whether such a risk exists at
                 this stage of the proceedings.

                                                     *  *
                    26. Nicaragua maintains that the transboundary movement of sedi-
                 ment and other debris resulting from Costa Rica’s road construction con-
                 stitutes trespasses upon its territory and causes constant and irreparable
                 prejudice to Nicaragua’s rights of sovereignty and territorial integrity —
                 prejudice which would be significantly increased should Costa Rica’s
                 road construction works resume. In particular, it refers in this regard to
                 an expert report by Professor Mathias Kondolf (of December 2012
                 annexed to the Memorial). It also refers to photographs showing land-
                 slides and the formation of deltas, as well as debris, such as a culvert and
                 a piece of erosion control fabric, floating in the San Juan River. Nicara-
                 gua draws attention to Professor Kondolf’s estimate that between 87,000
                 and 109,000 cubic metres of sediment are delivered into the San Juan
                 River from the road project annually under “normal” meteorological
                 conditions, and to his statement that, when intense rains occur, the effects
                 would be “irreversible” in that there would be “no way to recover the
                 prior environmental values and intact ecosystem, nor to reverse the mas-
                 sive transfers of sediment from uplands to the river and other wetlands”.

                    27. Nicaragua asserts that it will be very difficult, if not impossible, for
                 Nicaragua to remove, with the small dredgers at its disposal, the existing
                 sedimentation of the San Juan River from the road project, and that
                 more delay in taking protective measures would make it virtually impos-
                 sible for Nicaragua to remedy the situation.
                    28. Nicaragua further submits that there is a serious risk of irreparable
                 harm to local species and the ecosystem of the San Juan River from the
                 delivery of coarse and fine sediment into the river from the road, due to
                 the aggradation of the river channel, which results in burial of important
                 aquatic habitats and consequent loss of native species. Nicaragua observes
                 that, in 2001, the San Juan River Wildlife Refuge was designated a wet-
                 land of international importance under the Ramsar Convention, and that

                                                                                             11




04 CIJ1053.indb 19                                                                                 23/06/14 11:36

                         construction of a road ; certain activities (order 13 XII 13)   406

                 the river’s wetlands support a great diversity of plant and animal life.
                 Nicaragua maintains that many of the animal species are threatened with
                 extinction and interim measures are necessary to protect these species
                 from irreparable harm pending the Court’s Judgment in the case.

                    29. Nicaragua argues that the need for provisional measures is urgent
                 because irreparable harm to the river has already occurred, and addi-
                 tional and even greater irreparable harm is imminent, especially if Costa
                 Rica resumes its construction activities. Nicaragua draws attention to a
                 public announcement by the Costa Rican Minister for Public Works and
                 Transportation, dated 14 March 2013, stating that Costa Rica would
                 resume its construction activities on the road before the end of the
                 year 2013 with a view to completing its construction between October
                 and December 2014.

                                                      *
                    30. Costa Rica, for its part, contends that the evidence necessary to
                 confirm the risk of irreparable harm is wholly lacking. In particular,
                 Costa Rica emphasizes that Nicaragua has not provided detailed data to
                 demonstrate that increased sediment from the road adds materially to
                 what is already a sediment‑heavy river. Professor Thorne’s expert report
                 (of 4 November 2013), submitted by Costa Rica, concludes that, even
                 accepting Professor Kondolf’s estimate of increased sedimentation due to
                 the road construction activities, such amount falls well within the range
                 of natural variability of sediment loads in the San Juan River, meaning
                 that, even if such a change in load were to occur, it would be indiscernible
                 and statistically undetectable. Costa Rica further submits that, even if
                 there were a risk that sediment could be washed into the San Juan River,
                 it would not have any adverse impact on the river and there would conse-
                 quently be no irreparable prejudice.



                    31. With respect to the alleged risk of irreparable harm to local species
                 and the ecosystem of the San Juan River, Costa Rica asserts that Nicara-
                 gua has not provided evidence on how individual species are being
                 adversely affected, and why there would be a risk of irreparable prejudice
                 in that respect.
                    32. Costa Rica argues that it has itself already taken remediation mea-
                 sures in order to minimize the risks of any adverse environmental impact
                 of the construction of the road. These works include the stabilization of
                 cut and fill slopes, building ditches, installing permanent culverts and
                 sediment traps, as well as planting vegetation. Costa Rica considers that
                 these remediation measures suffice to render the provisional measures
                 requested by Nicaragua superfluous.


                                                                                          12




04 CIJ1053.indb 21                                                                              23/06/14 11:36

                         construction of a road ; certain activities (order 13 XII 13)    407

                    33. During the second round of the oral proceedings, Costa Rica
                 pointed out that the schedule publicly announced on 14 March 2013 by
                 its Minister for Public Works and Transportation regarding the resump-
                 tion of construction activities had been superseded. It explained that,
                 under the updated version of the schedule, the resumption of construc-
                 tion works on the section of the road along the south bank of the San
                 Juan River would not begin “before late 2014 or early 2015”, thereby fur-
                 ther underscoring, in its view, the lack of any basis to Nicaragua’s argu-
                 ments concerning urgency. The Court regrets that Costa Rica did not
                 make this information available at an earlier stage.

                                                     *  *
                    34. The Court considers that, on the basis of the evidence adduced,
                 Nicaragua has not established in the current proceedings that the ongoing
                 construction works have led to a substantial increase in the sediment load
                 in the river. It notes that Nicaragua did not contest the statement of
                 Costa Rica’s expert, Professor Thorne, that, even according to the figures
                 provided by Nicaragua’s expert, Professor Kondolf, the construction
                 activities are only contributing 1 to 2 per cent of the total sediment load
                 in the San Juan River and 2 to 3 per cent in the lower San Juan River.
                 The Court is of the view that this seems too small a proportion to have a
                 significant impact on the river in the immediate future. It observes, more-
                 over, that the photographic and video evidence submitted by Nicaragua
                 does nothing to substantiate Nicaragua’s allegations relating to increased
                 sedimentation levels. Neither has the Court been presented, at this stage,
                 with evidence as to any long‑term effect on the river by aggradations of
                 the river channel allegedly caused by additional sediment from the con-
                 struction on the road. Finally, with respect to the alleged effect on the
                 ecosystem including individual species in the river’s wetlands, the Court
                 finds that Nicaragua has not explained how the road works could endan-
                 ger such species, and that it has not identified with precision which species
                 are likely to be affected.


                    35. In view of the above, the Court finds that Nicaragua has not shown
                 that there is any real and imminent risk of irreparable prejudice to the
                 rights it invokes.

                                                        *
                                                    *       *

                   36. The Court concludes from the foregoing that the request for the
                 indication of provisional measures by Nicaragua cannot be upheld.

                                                        *
                                                    *       *

                                                                                           13




04 CIJ1053.indb 23                                                                               23/06/14 11:36

                           construction of a road ; certain activities (order 13 XII 13)   408

                    37. Having concluded that no provisional measures should be indi-
                 cated, the Court observes nevertheless that Costa Rica acknowledged
                 during the course of the oral proceedings that it has a duty not to cause
                 any significant transboundary harm as a result of the construction works
                 on its territory, and that it would take the measures that it deemed appro-
                 priate to prevent such harm. The Court further observes that Costa Rica
                 has in any event recognized the necessity of remediation works, in order
                 to mitigate damage caused by the effects of poor planning and execution of
                 the road works in 2011, and has indicated that a number of remediation
                 measures to that end have already been undertaken. Finally, the Court notes
                 that Costa Rica announced, during the same oral proceedings, that, with
                 its Counter‑Memorial, due to be filed by 19 December 2013, it would sub-
                 mit what it described as an “Environment Diagnostic” study covering the
                 stretch of the road running along the bank of the San Juan River.

                                                         *
                                                     *       *
                   38. The decision given in the present proceedings in no way prejudges
                 any questions relating to the merits or any other issues to be decided at
                 that stage. It leaves unaffected the right of the Governments of Nicaragua
                 and Costa Rica to submit arguments in respect of those questions.

                                                         *
                                                     *       *
                     39. For these reasons,
                     The Court,
                     Unanimously,
                   Finds that the circumstances, as they now present themselves to the
                 Court, are not such as to require the exercise of its power under Article 41
                 of the Statute to indicate provisional measures.
                   Done in French and in English, the French text being authoritative, at the
                 Peace Palace, The Hague, this thirteenth day of December, two thousand
                 and thirteen, in three copies, one of which will be placed in the archives of
                 the Court and the others transmitted to the Government of the Republic of
                 Nicaragua and the Government of the Republic of Costa Rica, respectively.

                                                                   (Signed) Peter Tomka,
                                                                             President.
                                                                 (Signed) Philippe Couvreur,
                                                                               Registrar.



                                                                                            14




04 CIJ1053.indb 25                                                                               23/06/14 11:36

